Citation Nr: 1756538	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-23 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 with following service thereafter in the Army National Guard.  The Veteran's National Guard service included being activated under 32 U.S.C. § 505 for training from September 7, 2005, to September 15, 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge in May 2013.  The transcript is of record.

The Board remanded this matter in April 2015 for further development.  It has now returned for adjudication.

A statement in support of claim (VA Form 646 or equivalent) was not prepared by the Texas Veterans Commission prior to the April 2015 remand.  In June 2016, however, the Texas Commission submitted a thirty-day waiver stating that they did not have additional evidence and wished for the case to be forwarded to the Board immediately for adjudication.  The Board construes this as a waiver for submitting any statement in support of the appeal.


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD, and his anxiety disorder was not incurred in or caused by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the veteran or is in relative equipoise, the veteran will prevail.  On the other hand, if the preponderance of the evidence is against the veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD has unique evidentiary requirements.  It generally requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service."  Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran denied depression or anxiety in his April 1978 active duty exit examination.  He also denied depression or anxiety in service treatment records dated September 1996 and June 2002.  Medical examinations from the same time periods reported normal psychiatric evaluations.

The Veteran was screened for PTSD and depression in March 2010.  Both screenings were negative.

The Veteran had psychiatric appointments at a VA medical center in 2010 and 2011.  He was prescribed medication for depression.

The Veteran was afforded a VA examination in November 2011.  The examiner opined that the Veteran did not have PTSD, but did have anxiety disorder with PTSD features.  The Veteran reported four traumatic experiences in service: a grenade accident in basic training; a sergeant being run over by a tank; recovery of body parts from the space shuttle Challenger crash; and recovered bodies from the Hurricane Katrina recovery.  In an addendum opinion, the examiner opined that the Veteran's anxiety was due to stressors 1, 2, and 3 as noted in the primary report.

In an August 2012 screening, the Veteran screened negative for PTSD and depression.  

The Veteran has not been diagnosed with PTSD.  In fact, the November 2011 VA examiner specifically found that the Veteran did not meet the full criteria for a diagnosis of PTSD.  Accordingly, he cannot be service connected for PTSD.  He has been diagnosed with anxiety disorder, however, which satisfies Shedden element (1).

The weight of the evidence indicates that the anxiety disorder was not incurred during service, nor is it otherwise related thereto.  To the extent that the service treatment records mention mental health, they consistently indicated that the Veteran was normal and without problem.  In addition, the Veteran did not seek mental health services until 2010, after service.

The evidence also does not the Veteran's reported in service events.  The Joint Services Records Research Center could not find evidence of the death of an individual during the Veteran's basic training or during the reported tank incident in Germany.  There is also no evidence corroborating what the Veteran saw after the Challenger disaster.  Thus, there is no evidence verifying the inservice events.  Without additional evidence, the claim must be denied.  See Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009) (VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service.")

In addition, the weight of the evidence is against a nexus.  The first three claimed events were decades before the Veteran sought treatment.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  In addition, the Veteran denied having anxiety after each of these events in service treatment records.  The weight of the evidence, including the denials of anxiety for years after the event, and the long delay in seeking medical treatment outweigh the unsupported opinion by the VA examiner.  In addition, even the VA examiner did not opine that the fourth event, the Hurricane Katrina relief, related to the Veteran's anxiety.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for an acquired psychiatric disorder must therefore be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


